Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 24, 2021

                                     No. 04-21-00016-CV

                   REAL PROPERTY LOCATED AT 404 FULLER ST.,
                       KERRVILLE, KERR COUNTY, TEXAS,
                                   Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 16620A
                       Honorable N. Keith Williams, Judge Presiding

                                            ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       We order that no costs be assessed against appellant because she is indigent.

       It is so ORDERED on March 24, 2021.


                                                _____________________________
                                                Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2021.

                                                _____________________________
                                                Michael A. Cruz, Clerk of Court